EXHIBIT 10.2

 

FIRST AMENDMENT TO OPERATING AGREEMENT

AND AGREEMENT TO RETIRE

 

THIS FIRST AMENDMENT TO OPERATING AGREEMENT AND AGREEMENT TO RETIRE (this
“Amendment”) is made as of the 18th day of April, 1997 (the “Effective Date”),
by and among BEAVER DAM LIMITED LIABILITY COMPANY, a Maryland limited liability
company (the “Company”), party of the first part, DAVID D. SMITH, FREDERICK G.
SMITH, J. DUNCAN SMITH and ROBERT E. SMITH (collectively, the “Remaining
Members”), parties of the second part, and SINCLAIR BROADCAST GROUP, INC., a
Maryland corporation (“SBG”), party of the third part.

 

Explanatory Statement

 

A.            The Remaining Members and SBG are all of the members of the
Company. The Remaining Members and SBG entered into an Operating Agreement (the
“Operating Agreement”) with respect to the Company dated May 30, 1996. Except as
otherwise defined herein, capitalized terms used herein other than proper nouns
shall have the respective meanings ascribed to them in the Operating Agreement.

 

B.            The Percentages are held as follows:

 

David

 

13.75

%

Frederick

 

13.75

%

Duncan

 

13.75

%

Robert

 

13.75

%

SBG

 

45.00

%

 

C.            The parties hereto have agreed that SBG’s entire right, title and
interest in and to the Company (the “Redemption Interest”) shall be retired and
redeemed by the Company and that SBG shall withdraw from the Company all as set
forth herein.

 

D.            The Remaining Members wish to amend Exhibit A to the Operating
Agreement.

 

E.             The parties wish to enter into such other covenants and
agreements as are more fully hereafter set forth.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual covenants more
fully hereafter set forth, the parties hereto agree as follows:

 

1.             Assignment; Deliveries.

 

1.1. For the payment by the Company to SBG of Three Hundred Sixty-Three Thousand
Nine Hundred Thirty-Eight Thousand Dollars and Sixty-Six Cents ($407,033.84),
receipt of which is hereby acknowledged by SBG, SBG hereby assigns, transfers
and conveys to the Company all of SBG’s right, title and interest in and to all
of the Redemption Interest (including, without limitation, SBG’s Membership
Rights) in redemption thereof, all effective as of the Effective Date. It is
understood and agreed by the parties hereto that from and after the Effective
Date, SBG shall no longer be a Member (or be an Interest Holder) or have any
Membership Rights whatsoever and that as of the Effective Date SBG has withdrawn
from the Company.

 

2.             Liability, Profits and Assets.  SBG shall be relieved of (and is
hereby released by the Company and the Remaining Members from) any liability for
any and all debts, obligations and liabilities of the Company or under the
Operating Agreement, to the extent that, on or after the Effective Date, such
debts, obligations or liabilities arise, increase or accrue (collectively, the
“Future Debts, Obligations and Liabilities”), and SBG shall not be entitled to
any share of the profits, losses, assets or distributions of the Company (except
for SBG’s share of the profits, distributions, assets and losses, if any, that
SBG was entitled to on or before the Effective Date). The Remaining Members
shall be entitled to all of the profits, distributions, assets and losses of the
Company (except for the profits, distributions, assets or losses, if any, SBG
was entitled to on or before the Effective Date) that SBG would have otherwise
been entitled to but for this Amendment and the transactions contemplated
hereby, and the Remaining Members hereby assume from SBG all Future Debts,
Obligations and Liabilities that SBG would have been liable for but for this
Amendment and the transactions contemplated hereby. The Remaining Members hereby
jointly and severally agree to defend, indemnify and hold harmless SBG from,
against, and in respect of, any and all claims, costs, expenses, fees
(including, without limitation, the reasonable fees of counsel), liabilities,
obligations, losses, damages, actions, suits, or proceedings, of any nature, in
connection with or arising from under or out of the Future Debts, Obligations
and Liabilities.

 

3.             Amendment to Operating Agreement; Consent.  The parties hereto
agree that the provisions of Exhibit A to the Operating Agreement are hereby
amended as of the Effective Date by deleting them in their entirety and by
inserting in lieu thereof the provisions of Exhibit A to this Amendment. The
Remaining Members and SBG all consent to the Company entering into this
Agreement

 

4.             SBG Board Approval or Ratification.  If not previously approved
or ratified by SBG’s Board of Directors, this Amendment and the parties’
obligations, covenants and agreements hereunder are subject to the approval or
ratification of this Amendment by SBG’s Board of Directors.

 

--------------------------------------------------------------------------------


 

5.             Attorneys’ Fees.  In the event of a breach or threatened breach
of this Amendment, the breaching party or the party threatening to breach, as
the case may be, shall pay the reasonable attorneys’ fees, costs and other
expenses of the other party incurred as a result of or in connection with such
breach or threatened breach, including, without limitation, any such attorneys’
fees, costs or other expenses incurred by such other party in any litigation to
recover damages hereunder or to otherwise enforce this Amendment.

 

6.             Miscellaneous.

 

6.1.  Section Headings.  Section headings are inserted for convenience only and
shall not limit or otherwise affect any of the provisions of this Amendment

 

6.2.  Entire Agreement.  This Amendment, any supplements hereto or thereto, and
any instruments or documents delivered or to be delivered in connection herewith
or therewith represents the entire agreement and understanding concerning the
subject matter hereof and thereof between the parties hereto, and supersede all
other prior agreements, understanding, negotiations and discussions,
representations, warranties, commitments, proposals, offers and contracts
concerning the subject matter hereof, whether oral or written.

 

6.3.  Waivers; Amendments.  Any of the terms or conditions of this Amendment may
be waived but only in writing by the party which is entitled to the benefit
thereof, and this Agreement may be amended or modified in whole or in part only
by an agreement in writing, executed by all of the parties to this Agreement.

 

6.4.  Binding Nature of Amendment.  This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective heirs, personal
representatives, successors and assigns.

 

6.5.  Word Usage.  As used herein, any reference to the masculine, feminine or
neuter gender shall include all genders, the plural shall include the singular,
and the singular shall include the plural.

 

6.6.  Governing Law.  This Amendment shall be governed by, and interpreted in
accordance with, the law of the State of Maryland.

 

6.7.  Counterparts.  This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

6.8.  Severability.  In the event that any provision of this Agreement shall be
found to be unenforceable in any action or proceeding, the remaining provisions
shall remain in full force and effect.

 

--------------------------------------------------------------------------------


 

6.9.  Survival.  This Amendment shall survive the closing of the transactions
contemplated hereby.

 

6.10.  Arbitration.  The parties hereto agree that the provisions of the
Maryland Uniform Arbitration Act and the Federal Arbitration Act are applicable
to this Amendment. Any question, dispute, claim and/or controversy arising out
of, relating to or in connection with this Amendment (including, without
limitation, the scope or applicability of this Section 6.10) or any breach or
alleged breach of this Amendment, shall be submitted to arbitration conducted in
accordance with the rules and procedures of the American Arbitration Association
(and if there is a conflict between such rules and procedures on the one hand,
and/or the Federal Arbitration Act or the Maryland Uniform Arbitration Act on
the other hand, the rules and procedures of the American Arbitration Association
shall control). Arbitration proceedings shall be held in Baltimore, Maryland.
The decision in the arbitration proceeding shall be final and may be entered and
enforced in any court of competent jurisdiction. Nothing within this
Section 6.10 shall be deemed to preclude any party hereto from seeking interim
or provisional relief or protection from a court of competent jurisdiction,
whether before, during or after any arbitration proceeding.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed or caused this Amendment to
be executed, under seal, effective as of the date first set forth above.

 

WITNESS OR ATTEST:

BEAVER DAM LIMITED
LIABILITY COMPANY

 

 

  /s/ Hyris Feldman

 

 /s/ David D. Smith

(SEAL)

 

David D. Smith

 

 

 

 

  /s/ Hyris Feldman

 

  /s/ Frederick G. Smith

(SEAL)

 

Frederick G. Smith

 

 

 

 

  /s/ Hyris Feldman

 

  /s/ J. Duncan Smith

(SEAL)

 

J. Duncan Smith

 

 

 

 

  /s/ Hyris Feldman

 

  /s/ Robert E. Smith

(SEAL)

 

Robert E. Smith

 

 

 

SINCLAIR BROADCAST GROUP, INC.

 

 

  /s/ Cam Smart

 

By:

  /s/ David B. Amy

(SEAL)

 

 

Name:

 David B. Amy

 

 

 

Title:

Executive Vice President and Chief
Financial Officer

 

 

--------------------------------------------------------------------------------


 

Beaver Dam Limited Liability Company

Operating Agreement

 

Exhibit A

 

List of Members, Capital, and Percentages

(as of April 18th, 1997)

 

Name, Address,
and Taxpayer
I.D. Number

 

Cash Capital
Contribution

 

Percentages

 

 

 

 

 

 

 

David D. Smith

 

$

116,203.48

 

13.75

%

802 Hillstead Drive

 

 

 

 

 

Lutherville, MD 21093

 

 

 

 

 

###-##-####

 

 

 

 

 

 

 

 

 

 

 

Frederick G. Smith

 

$

251,881.42

 

28.75

%

7 Timber Park Court

 

 

 

 

 

Lutherville, MD 21093

 

 

 

 

 

###-##-####

 

 

 

 

 

 

 

 

 

 

 

J. Duncan Smith

 

$

251,881.43

 

28.75

%

1345 Ivy Hill Road

 

 

 

 

 

Cockeysville, MD 21030

 

 

 

 

 

###-##-####

 

 

 

 

 

 

 

 

 

 

 

Robert E. Smith

 

$

251,881.43

 

28.75

%

3600 Butler Road

 

 

 

 

 

Glyndon, MD 21071

 

 

 

 

 

###-##-####

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

April 18, 1997

 

Mr. David Amy, Chief Financial Officer

Sinclair Broadcast Group, Inc.

2000 W. 41st Street

Baltimore, MD 21211

 

Dear David,

 

Please find enclosed a check in the amount of $407,033.84 to reimburse Sinclair
Broadcast for their capital contribution, $380,273.66, plus 8% interest,
$26,760.18. Sinclair’s 40% interest is being bought by Fred, Duncan and Rob
Smith through Beaver Dam Limited Partnership.

 

Thank you for Sinclair’s initial interest in Beaver Dam LP and we wish Sinclair
the best of luck in all their future endeavors.

 

 

Sincerely,

 

 

 

/s/ Frederick G. Smith

 

 

/s/ J. Duncan Smith

 

 

/s/ Robert E. Smith

 

 

Frederick G. Smith

 

J. Duncan Smith

 

Robert E. Smith

 

--------------------------------------------------------------------------------